FILED
                            NOT FOR PUBLICATION                             AUG 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50606

               Plaintiff - Appellee,             D.C. No. 2:04-cr-01453-ABC

  v.
                                                 MEMORANDUM *
VINCE EDWARD WILSON,

               Defendant - Appellant.,




                    Appeal from the United States District Court
                        for the Central District of California
                  Audrey B. Collins, Chief District Judge, Presiding

                             Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

       Vince Edward Wilson appeals from the district court’s order denying his

motion under Federal Rule of Criminal Procedure 36. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Wilson contends that the district court erred when it denied his motion to

correct an alleged clerical error in the amended judgment that increased his

sentence. There is no error in the amended judgment. Accordingly, the district

court correctly denied the motion. See Fed. R. Crim. P. 36 (only permitting court

to correct a “clerical error in a judgment, order, or other part of the record, or

correct an error in the record arising from oversight or omission”).

      AFFIRMED.




                                            2                                        10-50606